Roden et al v. Kendrick et al                                       















IN THE
TENTH COURT OF APPEALS
 

No. 10-94-020-CV

        GEORGE B. RODEN, ET AL.,
                                                                                                        Appellants
        v.

        JANET KENDRICK, ET AL.,
                                                                                                        Appellees
 

From the 19th District Court
McLennan County, Texas
Trial Court # 93-1825-1
                                                                                                    

O P I N I O N
                                                                                                    
            This is an attempted appeal from an Order for Temporary Injunction issued by the 19th
District Court of McLennan County on December 29, 1993.  The order was granted on the State's
motion, as intervenor, and allowed the State immediate access to the former Branch Davidian
compound known as Mount Carmel to conduct the emergency removal of hazardous material and
other wastes.  Appellants seek to have this interlocutory order overturned.  The State of Texas,
on behalf of the Texas Natural Resource Conservation Commission, has filed in the above cause
a motion to dismiss for want of jurisdiction.  We consider and grant the motion to dismiss under
Rule 72 of the Texas Rules of Appellate Procedure, although the motion was filed more than thirty
days after the filing of the transcript.  See Tex. R. App. P. 72.
          Rule 42 of the Appellate Rules requires that appeals of interlocutory orders in civil cases
be treated as accelerated appeals.  Tex. R. App. P. 42;  Cellular Marketing v. Houston Cellular
Telephone Co., 784 S.W.2d 734, 735 (Tex. App.— Houston [14th Dist.] 1990, no writ).  Even
though the appellants are pro se, they are held to the same standards as parties who are represented
by counsel and thus must comply with all applicable procedural rules.  See Mansfield State Bank
v. Cohn, 573 S.W.2d 181, 185 (Tex. 1978).
          This court lacks jurisdiction of the appeal of George Roden because he did not file an
appeal bond or affidavit in lieu thereof within the time allowed by Rule 42; that is, within twenty
days after the judgment or order was signed.  See Tex. R. App. P.  40 (a)(3).  In fact, Appellant
Roden made no attempt to invoke this court's jurisdiction by perfecting an appeal from the
December 29 order.  See id.  Appellant Amo Bishop Roden was never a party of record to the
proceedings in the 19th District Court.  Thus, she lacks standing to appeal the court's decision. 
"Only parties of record may exercise a right of appeal."  Gunn v. Cavanaugh, 391 S.W.2d 723,
724-25 (Tex. 1965).
          The attempted appeals of George Roden and Amo Bishop Roden are dismissed for want
of jurisdiction. See Tex. R. App. P. 60 (a)(1).              
                                                                                  PER CURIAM
Before Chief Justice Thomas,
          Justice Cummings, and
          Justice Vance
Dismissed for want of jurisdiction
Opinion delivered and filed April 13, 1994
Do not publish